Title: To George Washington from James McHenry, 7 March 1793
From: McHenry, James
To: Washington, George


Fayetteville, Md., 7 Mar. 1793. Wrote that “Mr Wallace the gentleman who is to deliver this letter, has resided lately in Baltimore. . . . He has been a captain in the British army and served in this country till the reduction of York Town where he was made prisoner, and some time after by your indulgence permitted to return to his friends on parole. I have understood that previous to his marriage he resigned his commission and that the lady . . . being dead determined him to revisit this country. . . . the object he has in view, which is to spend the remainder of his days in the United States . . . he is desirous to obtain some appointment

especially in the cavalry having been in that service.” McHenry continued, “I have no doubt but that his experience might become very useful to the United States. On the other hand, if nothing can be done in this line I imagine it would gratify him to have an opportunity to serve a campaign as a volunteer should the situation of Gen. Waynes family admit of augmentation.
“I hope, Sir, your accounts respecting the Marquess de la Fayette are more favorable than those in circulation. I am greatly distressed every time his hard fate occurs to my mind and sincerely wish some mode could be devised to render it less painful, if not to restore him to liberty.”
